Citation Nr: 0830657	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Army from 
February 1941 to April 1945.  He died in August 2006 at the 
age of 85.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran died in August 2006.  The death certificate 
lists the immediate cause of death as natural causes, with 
congestive heart failure and Parkinson's disease contributing 
to or underlying the immediate cause of death.

2.  At the time of the veteran's death, he had been granted 
service connection for anxiety neurosis with 
psychophysiological gastrointestinal features evaluated as 50 
percent disabling.  He had also been granted service 
connection for amoebic dysentery and sinusitis, each 
evaluated at zero percent since August 1945.

3.  Medical evidence does not establish that the veteran's 
service-connected disabilities caused or substantially 
contributed to his death, or that his death is related to 
military service in any other way.




CONCLUSION OF LAW

The veteran's death was not the result of disease or injury 
incurred in or aggravated by military service; his death was 
not due to or the result of any service-connected disability.  
38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.159, 3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October and December 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the October 2006 
notice informed her of information and evidence necessary to 
substantiate the claim for dependency and indemnity 
compensation (DIC); information and evidence that VA would 
seek to provide; and information and evidence that the 
appellant was expected to provide. 

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, the United States Court of Appeals for Veterans Claims 
has held that section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id. at 352-53. 

The Court has further held that when a claimant's DIC 
application and accompanying evidence expressly raises a 
specific issue regarding, or the evidence submitted in 
connection with it relates to, a particular element of a 
claim, VA is required to provide notice that informs the 
claimant of how to substantiate the assertion advanced, and 
takes into account the evidence submitted in connection with 
the application.  Id. at 353.

The Board acknowledges that the VCAA letters sent to the 
appellant do not satisfy all the requirements established by 
relevant case law, thus creating a presumption of prejudice.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Nonetheless, such presumption has been overcome.  VA may show 
that the purpose of the notice was not frustrated by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887.  For the reasons discussed 
below, the error did not affect the essential fairness of the 
adjudication. 

In this case, the RO provided pre-adjudicatory notice to the 
appellant in a letter dated in October 2006.  This notice 
informed the appellant that to establish entitlement to 
service connection for the veteran's cause of death, the 
evidence must show that the veteran died from a service-
connected injury or disease.  The RO further notified the 
appellant that VA was responsible for obtaining relevant 
records held by any Federal agency to include medical records 
from the military, from VA medical centers, or from the 
Social Security Administration.  The RO also explained that, 
on her behalf, VA would make reasonable efforts to obtain 
records from private treatment providers and any other 
records for which she provided adequate identification and 
release authorizations.  From this information, a reasonable 
person could be expected to understand the type of evidence 
necessary to substantiate a claim for service connection for 
the cause of the veteran's death.

Furthermore, although the appellant was not provided with a 
list of the veteran's service-connected disabilities in the 
October 2006 notice letter, such a list was provided in the 
October 2006 Rating Decision and the April 2007 Statement of 
the Case (SOC). 

Thus, any defect in notice in this case has been cured by 
actual knowledge on the part of the appellant.  This is 
demonstrated by her arguments that the veteran's service-
connected anxiety disorder hastened his death.  She also 
argued that her contention is supported by "common medical 
knowledge" and the veteran's medical treatment records.  
Appellant's statement, January 2007.  In addition, the 
appellant submitted a private treatment note in support of 
her contention.  Thus, the appellant has demonstrated actual 
notice of both the service-connected disability for which the 
veteran was receiving compensation at the time of his death, 
and the need for evidence to show that the disorder 
contributed to his death.  

The appellant was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in December 2006.  Although 
this notice was delivered after the initial denial of the 
claim, the AOJ subsequently readjudicated the claim based on 
all the evidence in the April 2007 Statement of the Case 
(SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
appellant was not precluded from participating effectively in 
the processing of her claim and the late notice as to 
disability ratings and effective dates did not affect the 
essential fairness of the decision.  Also, VA has no 
outstanding duty to inform the appellant of information and 
evidence necessary to substantiate her claim as she has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, based upon her actual 
knowledge of the information and evidence necessary to 
substantiate her claim.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records relevant to the cause of the 
veteran's death have been secured.  The appellant has also 
been provided with a medical opinion in conjunction with her 
claim.  The duty to assist has been fulfilled. 

Service Connection for the Cause of the Veteran's Death

The appellant seeks DIC benefits based upon service 
connection for the cause of her late husband's death.  

A claimant of service-connected death benefits must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to a veteran's 
death.  38 U.S.C.A. § 1310(b).  The death of a veteran will 
be considered to have been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or the contributory cause 
of death.  38 C.F.R. § 3.312.  Accordingly, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service, or may be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

In this case, the August 2006 Certificate of Death reflects 
that the veteran died from natural causes as a consequence of 
congestive heart failure and Parkinson's disease.  Neither 
condition was service-connected at the time of the veteran's 
death.  Furthermore, the medical evidence of record shows 
that neither congestive heart failure nor Parkinson's disease 
was noted during military service or any applicable 
presumptive period thereafter.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

At the time of the veteran's death, service connection had 
been granted for anxiety neurosis with psychophysiological 
gastrointestinal features, amoebic dysentery, and sinusitis.  
See, e.g., Rating Decision, September 1987 (listing 
historical record of service-connected and non-service-
connected disabilities for this veteran).  There is no 
evidence, nor does the appellant contend, that the veteran's 
death was directly or principally caused by any of these 
service-connected disabilities.  

Rather, the appellant argues that the veteran's service-
connected anxiety disorder contributed to or otherwise 
aggravated the veteran's heart condition that ultimately 
resulted in his death.  See Appellant's statement, January 
2007.  It is important to note that in general, a service-
connected condition will not be held to have accelerated 
death unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4).

The Board has considered the appellant's assertions regarding 
the existence of a link between the veteran's anxiety 
disorder and his heart condition, but finds that they can be 
afforded no probative weight in the absence of evidence that 
the appellant has the expertise to render opinions about 
medical matters.  Although the appellant and other lay 
persons are competent to testify as to particular experiences 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence does not 
reflect that the appellant possesses medical knowledge which 
would render her opinion as to etiology and a medical 
diagnosis competent.  

Furthermore, the appellant relies upon "common medical 
knowledge" to support her contention espousing that a 
"nervous condition affecting the heart is such a common or 
universal idea" that she does not understand the previous 
denial of her claim.  Appellant's statement, January 2007.  
However, in the present case, VA has requested a review of 
the medical history contained in the veteran's claims file 
and obtained a medical opinion as to whether it was at least 
as likely as not that the veteran's service connected 
disabilities contributed to or hastened his death.  In March 
2007, the examiner opined that there was no way to establish 
a medical relationship between the veteran's anxiety disorder 
and his congestive heart failure without resulting to mere 
speculation, and that ultimately there was insufficient 
medical evidence to correlate the two conditions.  VA medical 
opinion, March 2007.  

The VA examiner's opinion is credible because it is based on 
a thorough review of the claims file, including VA and 
private treatment records and a January 2007 private 
physician's statement contained therein.  Absent credible 
evidence to the contrary, the Board is not in a position to 
question the medical opinion resulting from this review.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that, on behalf of the appellant, the 
veteran's daughter has contended that the veteran's service-
connected anxiety disorder worsened his non-service-connected 
Ménière's Syndrome, a disorder of the labyrinth of the ear 
that results in hearing loss, tinnitus, and vertigo.  See Lay 
statement by J.M., January 2007; see also Dorland's 
Illustrated Medical Dictionary 564 (31st ed. 2007) (defining 
disease, Meniere).  While this raises the issue of whether 
entitlement to secondary service connection for Ménière's 
Syndrome may have been applicable during the veteran's 
lifetime, there is no evidence that Ménière's Syndrome was 
involved in the manner or cause of the veteran's death in any 
way.  Therefore, further analysis of a potential secondary 
service connection claim for Ménière's Syndrome will not be 
addressed in this decision, as it could have no effect on the 
outcome of the claim for service connection for the cause of 
the veteran's death.  

In sum, neither the veteran's congestive heart failure nor 
Parkinson's disease is directly attributable to his military 
service.  There is also no credible medical evidence that the 
veteran's service-connected anxiety disorder substantially 
and materially contributed to the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  

The Board acknowledges the honorable combat service of this 
veteran and offers our sincere condolences to the appellant 
and her family.  Entitlement to service connection for the 
veteran's cause of death is prefaced, however, on formal 
medical findings regarding the cause of death.  As there is 
no competent medical evidence that the cause of the veteran's 
death was directly related to or otherwise attributable to 
his military service, service connection for the cause of the 
veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


